Citation Nr: 1543008	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona denying entitlement to TDIU.  

The Veteran's claims file has been converted, in part, from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  

The Veteran testified at a Travel Board hearing before the undersigned in May 2015.  A transcript of the hearing is associated with the Veteran's file. 


FINDINGS OF FACT

The Veteran meets the schedular criteria for TDIU; the evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).

The Veteran's service-connected disabilities include post-traumatic stress disorder (PTSD), evaluated at 70 percent; diabetes mellitus, evaluated at 20 percent; and left and right lower extremity peripheral neuropathy, evaluated at 10 percent each.  His overall disability evaluation is 80 percent, and he is therefore eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16(a). 

The evidence of record demonstrates the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful occupation.  In December 2007, a VA examiner concluded the Veteran's PTSD results in total occupational and social impairment.  In January 2008, a VA psychiatrist opined in a mental health outpatient note that diabetes mellitus and PTSD render the Veteran unemployable and "his disability is total and permanent in nature."  The evidence of record also includes an October 2008 statement from the Veteran's former employer explaining that mental health problems prevented him from working effectively with others, leading to his termination.  

The Board acknowledges the negative VA opinion of record.  In this regard, a June 2012 VA examiner states the Veteran suffers from several psychiatric conditions and his service-connected PTSD alone would not render him unemployable.  However, the Board notes that "[a] Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While the record contains a negative VA opinion, it also contains competent medical and credible lay evidence supporting the Veteran's claim.  The Veteran meets the schedular criteria for a TDIU throughout the appeal period, and the evidence is at least in equipoise as to whether his service-connected disabilities preclude substantially obtaining and following gainful employment.  

As such, resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.  


ORDER

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities is granted.



___________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


